            Case 1:20-cv-03395-LLS Document 6 Filed 07/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KOKY XAVIER PLAZA,

                                 Plaintiff,
                                                                   20-CV-3395 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
DEPARTMENT OF CORRECTION,

                                 Defendant.

LOUIS L. STANTON, United States District Judge:

         By order dated May 12, 2020, the Court directed Plaintiff to notify the Court in writing

whether he intended to pursue this matter. In the complaint, Plaintiff had sought release from

custody, but by time the Court received the complaint, Plaintiff had already been released. The

Court informed Plaintiff that if he did not comply with the order within thirty days, the Court

would dismiss the action without prejudice for failure to prosecute. Plaintiff did not respond to

the order. Accordingly, the complaint is dismissed without prejudice for failure to prosecute. See

Fed. R. Civ. P. 41(b).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         This order closes this case.

SO ORDERED.

Dated:     July 17, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
